Citation Nr: 0207938	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  94-11 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for spondylolysis L5, 
left, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1952 to December 1955.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

Initially, the issues of entitlement to an increased 
evaluation for chronic left otitis media and entitlement to 
service connection for a hearing loss were perfected for 
appeal by the veteran.  In a July 1992 statement, the veteran 
stated that he wished to withdraw his appeal of those issues.  

In September 1996, and again in February 1999, the Board 
remanded the veteran's claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's low back disability is manifested by 
complaints of pain, with objective findings of tenderness on 
palpation.  He can forward flex to 85 degrees; extend to 
approximately 30 degrees; and lateral flex and rotate to 
approximately 35 degrees, with pain at the extremes.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
spondylolysis L5, left are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, and 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claim.  The RO 
has secured medical records and the veteran has been examined 
in conjunction with this claim.  The veteran's representative 
has argued that the recent VA examinations were inadequate.  
The Board notes that the examinations consisted of a history 
provided by the veteran, examination of the veteran, reports 
on radiograph tests, and diagnoses.  The Board finds that the 
examinations were comprehensive and provided adequate 
information to evaluate the veteran's disability.  It has 
been argued that the claims file was not reviewed as required 
by a February 1999 remand.  The Board notes that the RO noted 
in an April 1999 memorandum that the claims file was to be 
made available and reviewed by the examiner in conjunction 
with the examinations.  There is nothing in the file to 
indicate that this was not accomplished, and it is noted that 
the examiners reported that prior radiographs were reviewed.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The veteran seeks an increased evaluation for his service-
connected low back disability.  The record shows that service 
connection was granted for a low back disability in September 
1956, and a 10 percent evaluation was assigned under 
Diagnostic Code 5295.  This was based on service medical 
records which showed that the veteran had fallen while 
disembarking from a ship at Pearl Harbor in November 1954, 
and sustained contusions of the right lumbar area.  The RO 
also considered an August 1956 VA examination report which 
showed normal range of motion of the back, a pulling 
sensation on flexion, and mild tenderness to percussion over 
the mid-lumbar and lower lumbar areas.  X-rays showed 
narrowing of the intervertebral space.  

The 10 percent evaluation has remained in effect since the 
initial grant.  VA examination in 1961 showed normal range of 
motion of the back in all directions with no lumbar muscle 
spasm, and good spine alignment.  There was some slight 
tenderness to percussion over the L-5 area and straight leg 
raising signs were negative.  The diagnosis was, 
spondylolysis, L-5 vertebra, left, with old superimposed 
trauma.  

In January 1992, the veteran requested an increased 
evaluation for his service-connected back disability, and 
this appeal ensued.  VA examined the veteran in April 1992, 
and he complained of pain and discomfort in the lower back, 
radiating down both legs.  It was noted that he was unable to 
touch his toes without pain in the back.  Tenderness of the 
lumbosacral spine was noted.  It was noted that the veteran 
had pain at 90 degrees (flexion); and at 45 degrees on three 
different lateral movements, with grimacing.  The examiner 
diagnosed, possible slipped disc syndrome, chronic.  A CAT 
scan was suggested.  

A private medical record received in July 1992 shows 
treatment for back pain in February 1986.  The assessment 
was, muscle spasm.  In September 1992, the veteran complained 
of back pain.  Flexion was to 60 degrees.  The assessment 
was, lumbar strain.  

A letter dated in October 1992 from a private examiner shows 
that the veteran underwent a electromyogram which had 
recently been performed, and which showed mild peripheral 
neuropathy.  It was stated that a CT examination showed mild 
to moderate degenerative disc disease and concentric bulging 
annuli with associated facet joint spondylosis and ligamentum 
flavum hypertrophy at the 2nd through 5th lumbar interspaces.  

VA examined the veteran in March 1993.  He complained of 
occasional acute onset of low back pain, and of his back 
giving out.  He stated that this occurred about 3 times a 
year.  The veteran reported that he had intermittent left 
lower extremity problems mainly in the medial thigh and the 
medial leg area, brought on by periods of increased sitting 
with driving.  The veteran was reported to have no bowel or 
bladder problems and appeared to be able to walk unlimited.  
Examination showed the spine to be well aligned.  There was 
some tenderness with palpation around the L5-S1 level 
paraspinals.  He could bend forward to touch his hands to his 
knees, and could hyperextend within normal limits.  Lateral 
bending to the left and right were to 30 degrees.  There was 
no fixed sensory deficit in either lower extremity.  Muscle 
strength was 5/5.  X-rays were noted to show some disc space 
narrowing consistent with advancing age.  The assessment was, 
patient with low back pain.  

The veteran testified at a personal hearing at the RO in 
November 1993.  He complained of pain.  He stated that he 
retired in 1980 due to back pain.  He stated that if he sat 
on a hard surface longer than 15 minutes, his legs become 
numb.  A complete transcript is of record.  

On a March 1997 VA examination, the veteran reported that he 
had increasing back pain and some numbness in his legs, 
greater on the left.  He stated that he had no bowel or 
bladder complaints and that he could walk for a few miles 
before having to stop.  On examination, toe raises were 5/5 
on the right and 4+/5 on the left.  There was a negative 
straight leg raise, and symmetrical deep tendon reflexes.  He 
could forward flex to 90 degrees; lateral bend to 35 degrees; 
and rotate bilaterally 35-40 degrees.  His pain was described 
as midline.  X-rays were noted to show minimal degenerative 
changes, and it was stated that they might have evidence of 
compression fracture at L-5.  The pertinent diagnostic 
impression was, degenerative changes of the lumbar spine 
without severe radiculopathy.  

On VA examination in March 1997, the veteran reported having 
back pain almost every day, and that approximately once a 
month he would experience very severe back pain.  He reported 
that if he sits on the toilet for a prolonged period of time 
sometimes his legs became numb.  The veteran also reported 
that he has to lift things mostly with his legs.  Sensory 
examination showed a slight amount of decreased sensation to 
pinprick and light touch over the anterior aspect of the 
thighs, greater on the left.  Straight leg raise was 
negative.  Flexion of the lumbar spine was to 90 degrees; 
extension was to 30 degrees; and right and left movement was 
to 45 degrees without pain.  The veteran reported having pain 
walking on his toes.  It was noted that he had a slightly 
decreased ankle jerk.  It was opined that the veteran had an 
S1 nerve root involvement. 

The veteran underwent a VA examination in May 1999.  He 
complained of increased back, buttock and leg pain.  On 
examination, it was noted that he ambulated without a limp, 
and that he had some stiffness with range of motion--having 
very little hyperextension and low back pain with the 
maneuver.  There was 4+ out of 5 strength in the hip flexors, 
quads, hamstrings, dorsiflexors, plantar flexors, and EHL.  
The veteran had decreased sensation of the medial aspect of 
the bilateral feet.  Straight leg raising exacerbated the low 
back pain without radiation.  

In June 1999, the veteran underwent an MRI of the lumbar 
spine at a private facility.  The MRI report was reviewed by 
VA examiners who reported in June 1999 that the report 
demonstrated diffuse mild spondylosis, including a left 
paracentral disk herniation, present at the L4-5, causing 
left subatrticular recess narrowing, and extending into the 
left neuroforamen without definite nerve root impingement.  
The examiners also noted mild bilateral neurofomaminal 
narrowing at the L2-3 and L3-4, related to facet 
degeneration. 

On VA examination in August 1999, it was noted that the 
veteran could walk approximately 6 to 10 blocks.  It was 
noted that the thing that caused him decreased ambulatory 
ability was not his low back pain, but his breathing.  The 
veteran rated his back pain on a scale of 1 to 10 
approximately 3 to 5, with exacerbations up to an 8 or 9.  He 
denied any radiating pain down the posterior aspects of his 
thighs or buttock.  Examination showed mild tenderness to 
palpation along the paraspinal musculature and the lumbar 
spine region.  The bilateral extremities had 5/5 muscle 
strength, with no asymmetry in strength.  There was no 
evidence of fatigability with plantar flexion of his body 
weight on either side.  The veteran could forward flex to 85 
degrees; he could extend to approximately 30 degrees; and he 
could lateral flex and rotate to approximately 35 degrees.  
Pain was noted at the extremes. The examiner documented the 
decreased range of motion as mild.  The examiner reviewed 
prior X-ray reports, and noted that there were mild 
osteophytes at L1, L2, and L3 levels.  It was pointed out 
that an addendum noted that there was extensive facet 
degeneration but no evidence of spondylolysis.  The prior MRI 
was also noted.  The examiner assessed that the veteran had 
some facet degeneration as well as some early arthritis in 
the lumbar spine.  

On VA nerves examination in August 1999, the veteran's 
history was reviewed.  It was stated that the veteran had 
some tenderness to palpation in the lumbosacral area, and it 
was noted that there were no muscle spasms.  Straight leg 
raising was positive on the right to 80 degrees and was 
negative on the left.  There was decreased light touch and 
pin prick in stocking distribution.  The impression was, low 
back pain.  The examiner opined that the veteran's complaints 
of leg numbness were not related to his low back, based on 
radiograph tests and nerve distribution.  It was stated that 
there was no evidence of weakness or atrophy and that the 
veteran's gait was fairly unremarkable.  

The appellant's lumbosacral spine disability is currently 
evaluated under Diagnostic Code 5295 for lumbosacral strain.  
Lumbosacral strain manifested by severe disability; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign; marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, is 
assigned a 40 percent rating. Lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, is assigned a 20 
percent rating. Lumbosacral strain with characteristic pain 
on motion is assigned a 10 percent rating.  With slight 
subjective symptoms only, a 0 percent rating is warranted. 38 
C.F.R. § 4.71a; Diagnostic Code 5295 (2001).  

Limitation of motion of the lumbar spine is appropriately 
evaluated under Diagnostic Code 5292.  In order to warrant an 
evaluation of 20 percent under Diagnostic Code 5292, the 
veteran would have to demonstrate that he has a moderate 
limitation of motion of the lumbar spine; a 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).   

The veteran's low back disability could be rated as 
intervertebral disc syndrome (IDS) under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).  Under Diagnostic Code 5293, a 
10 percent disability evaluation is warranted for mild IDS.  
A 20 percent rating is warranted for moderate IDS, with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief.

The evidence does show that the veteran has slight limitation 
of motion, tenderness on palpation, and complaints of back 
pain.  However, there is no evidence of objective symptoms to 
support an increased rating under Diagnostic Code 5295.  That 
is, there is no showing of muscle spasms, or loss of lateral 
spine motion.  It was specifically noted on the August 1999 
VA examination that there were no muscle spasms, and lateral 
motion has been documented as to 35 degrees on an examination 
also conducted in August 1999.  Based on the foregoing, the 
Board finds that the evidence does not show symptoms 
compatible with the criteria required for an increased 
evaluation under Diagnostic Code 5295.  

The record in this case clearly demonstrates that the 
veteran's low back disability is mild in nature and 
productive of some pain after sitting or standing long 
periods of time.  The evidence does not support a finding 
that the diagnostic criteria for a rating in excess of the 
current 10 percent have been met at this time. In light of 
the most recent findings, the Board must conclude that the 
preponderance of the evidence is against a 20 percent 
evaluation under Diagnostic Code 5295.

Additionally, the veteran's limitation of motion is not shown 
to be moderate.  His flexion was to 85 degrees in August 1999 
with extension to 30 degrees.  The examiner stated that the 
loss of motion documented was mild.  Previous examinations 
reflect similar findings.  It is noted that in September 
1992, the veteran's flexion was noted to be to 60 degrees.  
However, the Board notes that this finding appears to be an 
isolated finding.  When looking at the record as a whole, 
loss of motion is no more than mild.  Accordingly, a rating 
in excess of 10 percent under Diagnostic Code 5292 is not 
warranted.  

Further, the requirements for a rating beyond 10 percent have 
not been met under Diagnostic Code 5293.  The record does not 
reflect that the veteran has moderate recurring attacks 
warranting an increased rating.  The recent MRI showed no 
root nerve impingement, and the August 1999 examiner stated 
that the veteran's leg numbness was not due to his low back.  
The veteran also denied having radiating pain into the thighs 
or buttock during the August 1999 examination.  

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to pain.  
DeLuca, 8 Vet. App. 202, 204-205.  Initially, the Board notes 
that the veteran's complaints of pain are specifically 
contemplated in the criteria of Diagnostic Code 5295.  
Although the VA examination reports show objective pain on 
motion in the lumbar spine, there is no evidence of loss of 
muscle strength or atrophy.  Accordingly, there is no 
evidence of limitation of motion, or any other functional 
loss, due to pain not already contemplated by the current 
rating.  In addition, the Board notes that the veteran is 
able to walk 6 to 10 blocks and that his decreased ambulatory 
ability was noted to be due to a breathing problem, and not 
his low back disability.  Further, the recent VA nerves 
examiner noted that there was no weakness or atrophy.  In 
light of all of the foregoing, the Board concludes that there 
is no medical or factual basis upon which to conclude that 
there is functional loss due to pain to warrant a rating in 
excess of 10 percent at this time.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.  Accordingly, an evaluation in excess 
of 10 percent is not warranted for the veteran's lumbar 
disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5292, 5293 and 5295.

The veteran also alleges that arthritis should be evaluated 
separately from his disability.  Separate manifestations of a 
disability warrant separate evaluations. Esteban v. Brown, 6 
Vet. App. 259 (1994); see also VAOGCPREC 23-97 and 9-98 (a 
separate rating for arthritis may be awarded when the veteran 
is rated under the provisions of Diagnostic Code 5257, if 
additional disability is present).  However, Diagnostic Code 
5295, contemplates loss of range of motion.  Arthritis, 
further, is evaluated based upon pain and limitation of 
motion. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Therefore, the symptomatology relevant to a proper rating for 
arthritis fall within the purview of Diagnostic Code 5295, 
and a separate evaluation for arthritis is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.    


ORDER


An increased evaluation for spondylolysis L5, left is denied.  


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

